Name: Council Regulation (EC) No 299/94 of 7 February 1994 establishing Community statistical surveillance for certain agricultural products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, and Morocco which are subject to reference quantities (1994)
 Type: Regulation
 Subject Matter: economic analysis;  agricultural activity;  trade policy;  international trade
 Date Published: nan

 11 . 2 . 94 Official Journal of the European Communities No L 40/ 15 COUNCIL REGULATION (EC) No 299/94 of 7 February 1994 establishing Community statistical surveillance for certain agricultural products originating in Cyprus , Egypt, Jordan, Israel , Tunisia, Syria, Malta, and Morocco which are subject to reference quantities (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, competent departments of the Commission to establish an annual trade balance sheet for each of the products concerned and, if necessary, to put into application the arrangement provided for in Article 3 ( 1 ) of Regulation (EEC) No 451 /89 ; Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to establish, in 1994, reference quantities for the products listed in the Annex, Having regard to the proposal from the Commission, Whereas the Additional Protocols to the Cooperation Agreements between the European Community, of the one part, and Cyprus ('), Egypt (2), Jordan (3), Israel (4), Tunisia (*), Syria (6), Malta (7), and Morocco (8), of the other, have been concluded ; whereas these Protocols provide for the progressive reduction, subject to reference quantities and to a statistical Community surveillance within a set timetable, of the customs duties applicable to certain agri ­ cultural products originating in those countries and covered by the respective Agreements ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries f) determined the surveil ­ lance procedure in question ; Whereas, by Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products origi ­ nating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, Syria and Tunisia (10), the Community unilate ­ rally increased the amount of these reference quantities in equal steps of 3 or 5 % per year starting on 1 January 1992 ; whereas for 1994 they have thus reached the levels shown in the Annex : Article 1 1 . Imports into the Community in 1994 of certain products originating in Cyprus, Egypt, Jordan, Israel , Tunisia, Syria, Malta, and Morocco shall be subject to reference quantities within the established timetables and to a statistical Community surveillance. The description of the products referred to in the first subparagraph, their serial numbers, their CN codes, Taric codes and the quantities and timetable applying to the reference quantities are given in the table in the Annex. 2. Amounts shall be charged by Member States against the reference quantities as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate conforming to the rules laid down in the Protocol concerning the definition of the concept of originating products annexed to each Coopera ­ tion Agreement between the European Community of the one part and the countries referred to in the first subpara ­ graph of paragraph 1 of the other. Where the movement certificate is produced at a later date, the amount shall be charged against the correspon ­ ding reference quantity at the date of acceptance of the declaration of release for free circulation . The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined Whereas the Community should fulfil its international obligations by opening reference quantities and by establishing a system of statistical surveillance for products listed in the Annex, in oder to enable the (&gt;) OJ No L 393, 31 . 12. 1987, p. 2. (2) OJ No L 297, 21 . 10 . 1987, p. 11 . 0 OJ No L 297, 21 . 10 . 1987, p. 19 . (4) OJ No L 327, 30. 11 . 1988, p. 36. 0 OJ No L 297, 21 . 10. 1987, p. 36. (*) OJ No L 327, 30 . 11 . 1988, p. 58 . 0 OJ No L 81 , 23 . 3 . 1989, p. 1 . 0 OJ No L 224, 13 . 8 . 1988 , p. 18 . 0 OJ No L 52, 24. 2. 1989, p. 7. (,0) OJ No L 181 , 1 . 7. 1992, p. 9 . No L 40/ 16 Official Journal of the European Communities 11 . 2. 94 in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities pursuant to Regulations (EEC) No 2658/87 (') and (EEC) No 1736/75 0 ­ Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 199 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS (') OJ No L 256, 7. 9 . 1987, p. 1 . Regulation as last amended by Commission Regulation (EC) No 3080/93 (OJ No L 277, 10 . 11 . 1993, p. 1 ). (2) OJ No L 183, 14. 7. 1975, p. 3 . Regulation last amended by Regulation (EEC) No 1629/88 (OJ No L 147, 14. 6 . 1988, p . No L 40/ 1711 . 2 . 94 Official Journal of the European Communities ANNEX Serial No CN code Taric code Description Timetable Origin Reference quantity (tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 18.0010 ex 0701 9051 0701 90 51*15 New potatoes 1 . 1.-31 . 3 . Tunisia 2 834 18.0015 0701 90 51 \ KT 1 . 1.-15. 5 . 1 M , -7nex 0701 90 59 j 0701 90 59 10 New P °tat °eS 16. 5.-31 . 5 . j Malta 3270 18.0030 ex 0703 20 00 0703 20 00*40 Garlic 1 . 2.-31 . 5 . Egypt 1840 18.0040 ex 0707 00 11 0707 00 11*12 Cucumbers of a length not 1 . 1 .  28 . 2. Egypt 115 exceeding 15 cm 1 . 1 .  28 . 2 . Jordan 115 1 . 1.-28. 2 . Malta 57 18.0050 ex 0709 1000 0709 1000*30 Artichokes 1.10.-31.12. Egypt 115 1 . 1 0 .  3 1 . 1 2 . Cyprus 115 18.0060 ex 0709 30 00 0709 30 00*20 Aubergines (egg-plants) 15 . 1 .  30. 4 . Israel 1380 0709 30 00*30 18.0070 0709 60 10 Sweet peppers 1 . 1 .  31.12. Morocco 1150 18.0080 0712 20 00 Onions, dried 1 . 1.-31.12. Syria 809 18.0090 ex 0712 90 90 0712 90 90*20 Garlic, dried 1 . 1.-31.12. Egypt 1150 18.0100 0713 10 10 Peas, for sowing 1 . 1.-31.12. Morocco 460 18.0120 0804 40 10 1 A J . i n i i080440 90 / Avocados 1.1.-31.12. Israel 35 650 18.0130 ex 0806 10 15 0806 10 15*55 Fresh table grapes 1 . 2 .  30. 6 . Israel 2 185 0806 10 15*70 0806 10 15*80 0806 10 15*91 18.0140 ex 0807 1090 0807 1090*13 Melons of a weight not excee- 1 . 1 .  31 . 3 . Egypt 115 0807 1090*33 ding 600 grams 1 . 1 .  31 . 3 Jordan 115 18.0150 ex 0810 90 10 0810 90 10*10 Kiwifruit (Actinidia Cbinensis 1 . 1 .  30. 4. Israel 230 Planch.) 1 . 1 .  30. 4. Cyprus 230 1 . 1 .  30. 4 . Morocco 230 18.0160 ex 08129090 08129090*11 Citrus fruit comminuted 1 . 1 .  31.12. Israel 1265 0812 90 90*20 18.0190 2008 30 51 Grapefruit segments 1 . 1 .  31.12. Israel 15 755 2008 30 71 18.0200 2008 50 61 Apricots 1 . 1.-31.12. Morocco 7 245 2008 50 69 18.0210 ex 2008 30 79 200830 79*10 Grapefruit 1 . 1.-31.12. Israel 2 300 2008 30 79*20 Oranges and lemons commi ­ nuted No L 40/ 18 Official Journal of the European Communities 11 . 2. 94 Serial No CN code Taric code Description Timetable Origin Reference quantity (tonnes) (0 (2) (3) (4) (5) (6) (7) 18.0220 ex 2008 30 91 2008 30 91*11 Grapefruit segments 1 . 1 .  31.12. Israel 3 335 2008 30 91*12 Grapefruit 2008 30 91*13 Pulp of citrus fruit 2008 30 91*19 Citrus fruit comminuted 2008 30 91*91 2008 30 91*92 18.0230 ex 2008 50 99 2008 50 99*10 Apricots and peaches in halves 1 . 1 ,  31 . 12. Morocco 6 900 ex 2008 70 99 2008 70 99*10 (including nectarine halves) 18.0240 2009 20 11 Grapefruit juice 1 . 1 .  31 . 12. Israel 33 005 2009 20 19 2009 20 99 18.0245 2009 20 99 Grapefruit juice 1 . 1 .  31.12. Morocco 920